Citation Nr: 0938260	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-37 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an effective date earlier than April 1, 
2008, for payment of additional compensation benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
January 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
vision problems, also claimed as eyes, residual effect of 
diabetes.  In a letter dated in May 2008, the RO also 
notified the Veteran that it had assigned an effective date 
of March 10, 2008, for dependency benefits for the Veteran's 
spouse. 

As support for his claim, the Veteran and his wife presented 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in July 2009.  The hearing transcript has 
been associated with the claims file and has been reviewed.   

In an April 2009 rating decision, the RO denied the Veteran's 
claim for increased ratings for his service-connected 
diabetes mellitus and peripheral neuropathy of all 
extremities.  However, he has not perfected an appeal of that 
claim by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2007).  Therefore, those issues are not before the Board.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of nuclear sclerotic 
cataracts in his eyes.

2.  There is no evidence of any eye disorder during service 
or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's 
current eye disorder did not develop as secondary to his 
service-connected diabetes mellitus.  

4.  The Veteran married his wife in December 1969.

5.  The Veteran submitted a copy of his marriage certificate 
to VA in 1973. 

6.  The Veteran submitted complete information regarding his 
spouse and dependents in a claim form in January 2004.  

7.  In a letter dated in September 2006, the RO informed the 
Veteran of a grant of service connection for peripheral 
neuropathy, effective January 19, 2005. 

8.  In the same letter dated in September 2006, the RO also 
informed the Veteran that Veterans with a 30 percent or more 
service-connected condition may be entitled to additional 
compensation for a spouse and other dependents.  The letter 
also indicated that the information submitted by the Veteran 
regarding his dependents was incomplete. 

9.  The RO subsequently received from the Veteran a VA Form 
21-686c, Declaration of Status of Dependents, in which he 
provided the same information regarding his current spouse as 
he did in January 2004.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).

2.  The criteria for an effective date of February 1, 2005, 
but no earlier, for payment of additional compensation 
benefits for a dependent spouse are met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.4, 3.102, 3.159, 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Furthermore, a September 2006 letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Additionally, in a November 2008 letter, the RO informed the 
Veteran of additional information necessary to establish 
service connection for a disability as secondary to a 
service-connected disability.  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in September 2006, after issuance of the initial 
unfavorable AOJ decision in July 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
January 2005, followed by subsequent VCAA and Dingess notice 
in September 2006 and an additional notice letter in November 
2008, the RO readjudicated the claim in three SSOCs dated in 
March 2008, August 2008, and April 2009.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, medical records from the Social Security 
Administration (SSA), and private treatment records as 
identified and authorized by the Veteran.  The Veteran and 
his representative also have submitted several statements in 
support of his claim.  Further, he and his wife were provided 
with an opportunity to present testimony before a Veterans 
Law Judge in connection with his claim.  He also was provided 
with a VA examination in February 2008 in connection with his 
claim for secondary service connection.  Finally, in a 
January 2009 VCAA notice response, the Veteran indicated that 
he had no other evidence to submit in substantiation of his 
claim.  Therefore, there is no indication that any additional 
evidence remains outstanding; therefore, the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that he currently has 
impaired vision or an eye disorder due to exposure to 
asbestos during service or, alternatively, that resulted  
from his service-connected diabetes mellitus.  See, e.g., the 
Veteran's claim dated in December 2004 and videoconference 
hearing transcript dated in July 2009.

As previously mentioned, the threshold criterion for service 
connection, including on a secondary basis, is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In this regard, a VA examiner recently 
diagnosed the Veteran with nuclear sclerotic cataracts.  The 
February 2008 VA examiner also indicated that the Veteran's 
has a cup-to-disc asymmetry in the optic nerves of his left 
eye.  See VA examination report dated in February 2008.  
Thus, the evidence of record confirms that the Veteran 
currently has an eye disorder.

The Board notes that the Veteran also has reported, and found 
to have, occasional blurring of vision due to increased blood 
sugar.  See VA examination report dated in February 2008 and 
videoconference hearing transcript dated in July 2009.  
However, blurred vision is a symptom, and not a disorder.  
Therefore, this finding of the February 2008 VA examiner does 
not constitute a diagnosis of an eye disorder.  

With regard to the Veteran's assertion that his eye disorder 
developed secondary to his service-connected diabetes 
mellitus, the February 2008 VA examination failed to 
establish the necessary link between the Veteran's current 
eye disorder and his service-connected diabetes mellitus.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 
512, and McQueen, 13 Vet. App. at 237.  More specifically, 
the February 2008 VA examiner provided a diagnosis of nuclear 
sclerotic cataracts, and indicated that, while some cataracts 
worsen as secondary to uncontrolled and chronic diabetes 
mellitus, most are secondary to the aging process.  There was 
no indication in the February 2008 VA examination report that 
the Veteran's cataracts were due to his diabetes mellitus.  
Moreover, the February 2008 VA examiner indicated that the 
Veteran's blurred vision - which, as stated above, in and of 
itself is not a disorder, but a symptom - is a temporary 
condition and is likely due to temporary corneal edema.  See 
VA examination report dated in February 2008.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link an eye disorder to his 
diabetes mellitus; these medical reports simply do not in any 
way associate any eye disorder with his diabetes mellitus.  
While the Board acknowledges that, in November 2004, a 
private physician had indicated that the Veteran's blurred 
vision was a result of his fluctuating blood sugar levels, 
the Board also notes that there was no diagnosis of an eye 
disorder at the time.  Moreover, the November 2004 private 
physician also indicated that the Veteran's vision may return 
if he got his blood sugar under control.  See private 
treatment record from Dr. B.L., dated in November 2004.  
Significantly, the Veteran's blurred vision also was 
considered by the February 2008 VA examiner to be a temporary 
condition, and not a chronic disorder.  Thus, as a whole, 
post-service medical records provide negative evidence 
against the Veteran's eye disorder claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current eye 
disorder and his service-connected diabetes mellitus.  See 38 
C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

As to direct service connection, a review of the Veteran's 
STRs reveals no evidence of treatment for, or diagnosis of, 
eye disorders or symptoms, or visual impairment, in service.  
38 C.F.R. § 3.303.  Significantly, despite the Veteran's 
assertions during his July 2009 videoconference hearing 
regarding eye problems due to exposure to asbestos and other 
chemicals in service, separation examination in January 1969 
also reported no visual impairment or eye disorder.  His 
distant vision was 20/20 for both eyes at the time.  Thus, 
the Veteran's STRs, as a whole, provide clear negative 
evidence against the service connection claim on a direct 
basis.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of eye problems until July 
1999, when the Veteran underwent a private examination of his 
eyes and was found to have 20/20 vision with glasses; an 
exophoria, which was considered to be the etiology of his 
double vision; and no signs of diabetic retinopathy in either 
eye.  See private treatment record from Dr. R.W., dated in 
July 1999.  This treatment in July 1999 dates to 
approximately 30 years after discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, although the Veteran is competent to 
report symptoms of eye problems or disorders since the time 
of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
eye problems until many years after discharge, indications 
that provide evidence against the claim.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for an 
eye disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.     

As to a nexus between the Veteran's current eye disorder and 
his active military service, the findings of the February 
2008 VA examiner provide strong evidence against the claim.  
The February 2008 VA examiner initially provided a diagnosis 
of nuclear sclerotic cataracts.  He also noted that the 
Veteran has temporary blurring of vision due to increased 
blood sugar, a condition that is likely secondary to 
temporary corneal edema.  Finally, the February 2008 VA 
examiner indicated that the Veteran has a cup-to-disc 
asymmetry in the optic nerves of his left eye, which he noted 
could be service-related if any head injury were reported by 
the Veteran during service.  See VA examination report dated 
in February 2008.  However, a review of the Veteran's STRs 
revealed no reported head injuries or treatment for such 
injuries.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
eye disorder over time, he is not competent to render an 
opinion as to the medical etiology of his current eye 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service-
connected disability rating may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school), or when prior to age 18, the child has become 
permanently incapable of self-support because of mental or 
physical effect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following: (1) date 
of claim; (2) date the dependency arises; (3) effective date 
of the qualifying disability rating, provided evidence of 
dependency is received within one year of notification of 
such rating action; or (4) date of commencement of the 
Veteran's award.  38 C.F.R. § 3.401(b).  The "date of 
claim" for additional compensation for dependents is the 
date of the Veteran's marriage or birth/adoption of a child, 
if evidence of the event is received within a year of the 
event; otherwise, the date the notice is received of the 
dependent's existence, if evidence is received within a year 
of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).  The earliest date for commencement of payment 
of an additional award of compensation for a dependent spouse 
is the first day of the month following the effective date.  
38 C.F.R. § 3.31.
  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The 
pending claims doctrine provides that a claim remains pending 
in the adjudication process - even for years - if VA fails to 
act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  

In this case, the Veteran is appealing the effective date of 
the award of benefits for his dependent spouse.  The 
effective date was set by a May 2008 decision by the RO, 
which notified the Veteran that his disability compensation 
award had been amended to include additional benefits for his 
spouse, effective from April 1, 2008.  

A review of the records associated with the claims file 
reveals the Veteran was married on December 15, 1969, to his 
current spouse, V., and submitted a copy of his marriage 
certificate, received by the RO in February 1973.  

Subsequently, he filed a claim for service connection in 
January 2004.  On his claim, the Veteran indicated that he 
was married and included information regarding his spouse, V.  
He also submitted another copy of his marriage certificate, 
showing his marriage to V. on December 15, 1969.  In a June 
2004 rating decision, the RO granted service connection for 
diabetes mellitus and assigned the disability a 20 percent 
rating effective January 30, 2003, one year prior to the date 
of the claim.

In January 2005, the Veteran submitted a statement in support 
of claim, indicating a request to file a claim for service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus.  In a September 2006 rating decision, the RO 
granted the Veteran's claim for service connection for 
peripheral neuropathy of all extremities, and assigned a 10 
percent disability rating for each extremity effective 
January, 19, 2005.  The RO sent the Veteran a letter dated in 
September 2006 informing him of the award of service 
connection.  The letter also informed the Veteran that 
Veterans having a 30 percent or more service-connected 
condition may be entitled to additional compensation for, 
inter alia, a spouse.  The letter further notified the 
Veteran that the information he sent to VA concerning his 
dependents was incomplete and that, to receive additional 
benefits for his dependents, he should complete and submit VA 
Form 21-686c.  

The record further reflects that, in a February 2008 rating 
decision, the RO granted service connection for asbestosis 
with an evaluation of 30 percent, effective November 3, 2006.  
In the same month, the RO again sent the Veteran a letter 
informing him of the award of service connection.  The letter 
also indicated that the Veteran was being paid as a single 
Veteran with no dependents.  Finally, the letter reiterated 
the information that Veterans having a 30 percent or more 
service-connected condition may be entitled to additional 
compensation for, inter alia, a spouse.  It did not inform 
the Veteran that he would be required to complete a VA Form 
21-686c to receive additional benefits for a spouse, or 
indicate that a VA Form 21-686c was included.

Subsequently, on March 10, 2008, the RO received a VA Form 
21-686c from the Veteran, declaring his spouse, V., as a 
dependent.   

The Veteran contends that the effective date for the 
additional benefits for his spouse should be January 2004, 
when the Veteran filed an original claim for service 
connection for various disabilities and included information 
regarding his spouse in his claim.  

Regarding the possible effective dates delineated in 38 
C.F.R. § 3.401(b), the Board initially notes that the 
effective date for the award of additional compensation 
cannot be the date of the Veteran's marriage in 1969 (the 
date the dependency arose) or the date of his claim for 
service connection in January 2004 (date of claim) because he 
did not have a qualifying disability rating at that time.  

However, the Board finds that the effective date for payment 
of additional compensation benefits due to a dependent spouse 
should be February 1, 2005, the first day of the month 
following the date the Veteran became eligible for additional 
benefits for a dependent spouse.  38 C.F.R. § 3.31.  The 
Board finds that the VA was aware that the Veteran was 
married at the time he filed his January 2005 claim.

In reaching this finding, the Board has placed significant 
weight on the fact that the marital information submitted by 
the Veteran in March 2008 mirrors that which was submitted in 
February 1973 and January 2004.  Furthermore, the letter 
dated in September 2006 notifying the Veteran of additional 
compensation for a spouse stated that the information he had 
sent regarding his dependents was not complete, which 
indicates that previous information regarding his dependents, 
including his January 2004 claim form including information 
regarding his spouse, was considered.  In that regard, the 
Board finds that the information regarding the Veteran's 
dependents in his January 2004 claim form was, in fact, 
complete.  As such, the effective date for payment of 
additional compensation benefits due to a dependent spouse 
should be February 1, 2005, the first day of the month 
following the date the Veteran became eligible for additional 
benefits for a dependent spouse.  38 C.F.R. § 3.31.


ORDER

Service connection for an eye disorder, including as 
secondary to service-connected diabetes mellitus, is denied.

An effective date earlier of February 1, 2005, for payment of 
additional compensation benefits for a dependent spouse is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


